Case: 15-10596      Document: 00513293333         Page: 1    Date Filed: 12/03/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals

                                    No. 15-10596
                                                                                    Fifth Circuit

                                                                                  FILED
                                  Summary Calendar                        December 3, 2015
                                                                             Lyle W. Cayce
                                                                                  Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff–Appellee,

versus

DAVID ALONZO,

                                                 Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:12-CR-180




Before HIGGINBOTHAM, SMITH, and OWEN, Circuit Judges.
PER CURIAM: *

       David Alonzo, federal prisoner # 44847-177, seeks leave to proceed in



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10596     Document: 00513293333     Page: 2   Date Filed: 12/03/2015


                                  No. 15-10596

forma pauperis (“IFP”) on appeal of the denial of his 18 U.S.C. § 3582(c)(2)
motion to reduce his sentence based on retroactive amendment 782 to U.S.S.G.
§ 2D1.1. By moving to proceed IFP, Alonzo is challenging the district court’s
certification that his appeal was not taken in good faith because it is frivolous.
See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

      Under § 3582(c)(2), a sentence may be modified if it is based on a sen-
tencing range that subsequently was lowered by the Sentencing Commission.
The district court did not err in concluding that Alonzo’s range was not lowered
by amendment 782.

      Alonzo has failed to show that he will raise a nonfrivolous issue on
appeal. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly,
the motion to proceed IFP is DENIED, and the appeal is DISMISSED. See
Baugh, 117 F.3d at 202 n.24; 5TH CIR. R. 42.2.




                                        2